Applicant's argument filed 12/29/2020 under "pre-appeal brief request" is considered, but deemed unpersuasive. 
Applicant mainly argues that claim 1 including "updating an algorithm of an adaptive filter ... by changing parameters of the algorithm based on a signal-to-disturbance ratio (SDR),” in which “the [SDR] comprises a ratio of a signal to a disturbance” and in which the “disturbance comprises at least one of ambient tone, howling, wind, or scratch noise.” and Ikeda fails to disclosed that. 
The Examiner respectively disagreed. 
Ikeda disclosed in Col. 5, lines 39-48 that signal-to-noise power ratio estimate circuit 10 receives signal from input speech terminal 1 as well as the reference noise signal from the reference terminal 2, and provide a signal-to-noise power ratio SNR1 (see Fig. 2) being calculated as a ratio of the speech signal y(k) and noise signal x(k), and to update an algorithm of an adapter filter 12 and 4 as shown in Fig. 1. Ikeda in Col. 1, lines 47-55 discloses speech input terminal 1 and reference terminal 2 for the ANC unit are having microphones for detecting "background noise" that is clearly can be considered as "disturbance".  The “signal-to-noise power ratio” as discussed above by Ikeda therefore met the broadly claimed "signal-to-disturbance ratio" (SDR).
Although Ikeda does not explicitly disclose the disturbance comprises “at least one of ambient tone, howling, wind or scratch noise”, Ikeda discloses the microphone detected "environment noise" in Col. 1, lines 47-55 and it is not limited to or being excluded of any kind of noise or disturbance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the microphone detected inputs in terminal 1 and terminal 2 of Ikeda can be any type of noise or disturbance presented in the environment, such as one of "ambient tone", "howling", "wind" or "scratch noise", for performing correct and speedy signal to noise power ratio estimation to improve step size value of the adaptive filter thus reduces the residual error of the adaptive and increase the precision of SNR estimation (see Col. 9, lines 1-13) to maintain the operational principle of the ANC unit.  


/XU MEI/           Primary Examiner, Art Unit 2654                                                                                                                                                                                             
/VIVIAN C CHIN/            Supervisory Patent Examiner, Art Unit 2654